Citation Nr: 0213237	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  02-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

(The issues of entitlement to service connection for a low 
back disorder, right and left knee disorders, and a neck 
disorder on a de novo basis will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an December 2000 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

However, the Board finds that further development is required 
prior to de novo consideration of the issues of entitlement 
to service connection for a back disorder; right and left 
knee disorders, and a neck disorder.  As such, the Board is 
undertaking additional development with regard to these 
issues pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

The case was previously before the Board in October 1990, 
when it denied entitlement to service connection for a low 
back disability.

A hearing was held before the undersigned Member of the Board 
in July 2002.  A transcript of this hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  In July 1994, the RO notified the veteran that his claims 
of entitlement to service connection for a low back disorder, 
a right knee disorder, a left knee disorder and a neck 
disorder had been denied; he did not appeal the decision.

2.  Evidence received subsequent to the June 1994 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder, a right knee disorder, a left knee 
disorder and a neck disorder.


CONCLUSIONS OF LAW

Evidence received since the June 1994 RO decision denying 
service connection for a low back disorder, a right knee 
disorder, a left knee disorder and a neck disorder is new and 
material; the claims are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Because of the Board's decision below to reopen the claims, 
any deficiency in VA's compliance with the VACC requirements 
would not be prejudicial to the veteran.  A remand or 
additional development prior to this favorable decision is 
not required and would only needlessly delay the veteran's 
claim.

Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  Reopening a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence is defined as follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  
However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claims prior to this 
date.  Under the less stringent criteria, the court has held 
that new and material evidence can be evidence which provides 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In June 1994 the RO held that new and material evidence had 
not been submitted to reopen the veteran's claims for service 
connection, all of which had been previously denied.  The 
veteran did not perfect an appeal of the June 1994 decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claims for service connection for a low back 
disorder, right and left knee disorders, and a neck disorder.  
For the veteran's claims to be reopened, evidence must have 
been presented, or secured, since the June 1994 RO decision 
which is relevant to, and probative of, the question of 
whether these disorders were incurred during the veteran's 
period of active duty.

Relevant evidence of record at the time of the June 1994 RO 
rating decision consisted of the veteran's service medical 
records; a March 1984 treatment record from the St. Louis 
VAMC; April 1984 treatment records from the Memorial Medical 
Center; hospital reports from the Washington VAMC, dated from 
April 1984 to July 1984 and from March 1987 to July 1987, 
reflecting psychiatric treatment; a September 1984 VA 
examination; and VA outpatient treatment records, dated from 
1985 to 1993, also reflecting psychiatric treatment.

The RO notified the veteran in July 1994 that upon review of 
the evidence submitted, it had been determined that his low 
back disorder, right knee disorder, left knee disorder, and 
neck disorder were not incurred in or aggravated by his 
military service.

Relevant evidence submitted since the June 1994 rating 
decision includes the following:  lay statements from the 
veteran; medical records from the Washington VAMC, dated from 
March 1989 to November 1993, reflecting mainly treatment for 
schizophrenia; an unrelated January 2000 medical statement 
from Ghazinoor-Naini, M.D.; and testimony at a hearing in 
July 2002.  This evidence is "new" because it was not 
before the RO when it denied entitlement to service 
connection for a low back disorder, a right knee disorder, a 
left knee disorder, and a neck disorder in June 1994.  The 
veteran's hearing testimony is "material" because it bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether these disorders were incurred in 
or aggravated by service.  Specifically, at his July 2002 
hearing, the veteran provided greater detail with respect to 
the in-service incident that he claims caused these injuries, 
and he described subsequent difficulties carrying equipment 
and walking during service.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (1998), pointed out that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  The 
veteran's additional evidentiary submissions, especially his 
sworn testimony, paint a broader picture of his disability 
picture and must be considered to render a fair decision.  
Accordingly, it is new and material, warranting a reopening 
of the claim.  Thus, the Board reopens the claims of 
entitlement to service connection for a neck disorder, a low 
back disorder, a right knee disorder and a left knee 
disorder.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  However, 
the Board believes that additional evidence must be obtained 
before the claims can be adjudicated on a de novo basis.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a low back disorder 
is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a right knee 
disorder is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a left knee 
disorder is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a neck disorder is 
reopened.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

